DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surbaugh (US 1,083,952).
As to claim 1, Surbaugh discloses a shovel head, as illustrated in Figures 1-7, affixable to a shaft of a shovel (see col. 1, lines 9-12), the shovel head comprising a blade (10) comprising a frog portion (14) (see col. 2, line 72); an elongated tubular socket (12) formed integrally with the blade and extending toward a receiving end for receiving the shaft therein (see col. 2, lines 62-65), the socket forming a plurality of structural ribs (12) extending approximately parallel to a length of the elongated socket and extending from the receiving end to the frog portion (see Figures 6-7 and see col. 1, lines 37-41 and col. 2, lines 93-99), wherein the plurality of structural ribs comprises folds (interpreted to be the cross-sectional view of the structural ribs with a top surface of the elongated socket) in the elongated socket  (see  Figure 7).
With claim 3, the plurality of structural ribs is located on a front side of the elongated socket (see Figure 6).
With claim 4, the plurality of structural ribs extends into a neck of the elongated socket (see annotated Figure 3 below and Figures 6-7).

    PNG
    media_image1.png
    335
    368
    media_image1.png
    Greyscale

With claim 7, a shovel comprises the shovel head of claim 1 (see col. 1, lines 9-10).
With claim 9, the plurality of structural ribs prevents bending of the socket under pulling forces between the blade and shaft (see col. 2, lines 68-74).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Surbaugh (US 1,083,952).
 As to claim 6, Surbaugh discloses the plurality of structural ribs to be two structural ribs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to specify the plurality of structural ribs to be three structural ribs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04. VLB.
With claim 8, Surbaugh discloses the claimed invention except for a portion of a neck (as shown in annotated Figure 3 above) to be curved. It would have been an obvious matter of design choice to make the different portions of the neck of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.IV.B. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/             Primary Examiner, Art Unit 3651